[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Defendant has filed a "Motion for Correction of Illegal Sentence" in accordance with Section 935 of the Practice Book. He claims that the sentence is illegal because the Court neglected to canvas him regarding his non-drug dependency.1 He was represented by counsel. He was sentenced to ten years execution suspended after five years, two years probation and a fine of $10,000.00.2
An illegal sentence is one that is not within the parameters of punishment enacted by the legislature. See, for example, cases such as State v. Pina, 185 Conn. 473
(1981); State v. Walzer, 9 Conn. App. 365 (1986); and State v. Gaskin, 7 Conn. App. 131 (1986). Hence, Section 935 of the Practice Book is not the appropriate vehicle by which to raise the issue of whether or not the plea canvas was correct. The defendant's motion to correct is denied.
SCHEINBLUM, J.